Case 20-71589-pwb         Doc 5    Filed 11/10/20 Entered 11/10/20 16:11:00            Desc Main
                                   Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE: Randy Jason Adams
                                                     Case No.
Debtor                                               Chapter 7




                 STATEMENT REGARDING PAY STUBS (11 U.S.C. §521(a)(1))

I, the undersigned debtor, hereby certify that during the 60 day period preceding the filing
of my bankruptcy petition in this case:

         I attached pay stubs

OR


I, the undersigned debtor, hereby certify that during the 60 day period preceding the filing
of my bankruptcy petition in this case, I did not receive pay stubs from an employer because:

o        I am self-employed; or

o        My employer did not provide pay stubs.

•        Other




Dated:   A        :2D                                      90t_t         7 -)40LUA)
                                                                             Debtor
                      Case 20-71589-pwb              Doc 5     Filed 11/10/20 Entered 11/10/20 16:11:00            Desc Main
                                                               Document      Page 2 of 2



AntedCold Legbtics, LLC
10 Glenlake Parkway, Suite 600, South To
Atlanta, GA 30328
678/441-1400


                                           Employee ID:   172323
                                           Depattment:    32702002-Atlanta Whse Op
                                           tócatioi:      Atlanta Pt. Mem 3PI..
                                             b Th1c.      Warehouse Order Selector
                                           Pay Rate:      S11,500000 Hourly




                                                                                                         &BMW=                                     XER
                                                                                                          Fed Widtholdng                   18.42   18.42
                                                                                                          PedNIED/EE                        6.13    6.13
                                                                                                         •Fed OASDYEE                      26.20   26.20
                                                                                                          43A1Wthholdng                    12.91   12.91




              PRE-TAXDEDUT1ONS                                            AFTER-T       ucomis



                                                                               .         TOTAL TAXES                  ED CT/OPIS                    PAY
                               TOTAL GROSS           FED TAXABLE -GROSS
                                                                   422.63-                       63.66                       0.00                  358.97
Current                               422.63                                                                                 0.00                  358_97
                                      422.63                       422.63                        63.66
YTD
                                                                           NET PAY DISTRIBUTION
                                                                     Aszcogslixgg       Account Number             Deposit 4-1142/41)t
                                                                                                                                         c-D
                                                                     Checking           1035487                              358.97
                                    Advice #000000004017493
